DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claim feature of “hardware iterator execute multiple instances for parallel processing of data iteration functions … the hardware iterator is virtualized using logical mapping to the [representative of dimensions of] data in the memory component, the logical mapping determined using parameters indicative of the data’s physical memory addressing, dimension and volume” as required in independent claims 1, 8 and 16. Further, the claim term “hardware iterator” is interpreted according to lexicographer’s definitions as disclosed in the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182